In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________

                  No. 02-19-00299-CV
             ___________________________

            THE STATE OF TEXAS, Appellant

                            V.

RG WILLIAMS FAMILY ENTERPRISES, LP, A TEXAS LIMITED
              PARTNERSHIP, Appellee


              On Appeal from Probate Court
                   Denton County, Texas
              Trial Court No. PR-2016-00301


            Before Gabriel, Kerr, and Birdwell, JJ.
       Per Curiam Memorandum Opinion on Rehearing
    MEMORANDUM OPINION AND JUDGMENT ON REHEARING

       We have considered appellant’s “Unopposed Motion to Rehear, Set Aside

Dismissal Order, and Remand Pursuant to Settlement.” Because the parties have

settled all matters in the appeal, it is the court’s opinion that the motion should be

granted. We withdraw this court’s prior opinion and judgment of April 2, 2020. We

set aside the trial court’s judgment without regard to the merits and remand this case

to the trial court to render judgment in accordance with the parties’ agreement. See

Tex. R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388

(Tex. 1995).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                        Per Curiam

Delivered: April 16, 2020




                                            2